                                                                        FILED IN OPEN COURT         .n , i _ ·
                                                                        ON~\::)__\ JV BIVt-
                                                                           Petar A. Moore, Jr., Clerk
                                                                           US Olstlict Court
                                                                           Eastern District of NC
                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION

                                   NO.   ~ :10 rUQ-l \5-\ F-L ( i)
UNITED STATES OF AMERICA                         )
                                                 )
             V.                                  )     INDICTMENT
                                                 )
PATRICKJ. FEDAK                                  )

      The Grand Jury charges:

                                      COUNT ONE

      Beginning in or about December 2017, arid continuing to on or about December

3, 2019, in the Eastern District of North Carolina and elsewhere, the defendant,

PATRICK J. FEDAK, did willfully and knowingly embezzle, purloin, and, steal

property of the United States, that is, various articles belonging to the United States

military, of a value exceeding $1,000.00, with intent to convert said property tq his ·

own use, in violation of Title   is, United States Code, Section 641.
                                      COUNT TWO

      On or about October 31, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant, PATRICKJ. FEDAK, knowingly possessed stolen firearms,

that is, five (5) P229R Sig Sauer pistols, five (5) P239 Sig Sauer pistols, and seven (7)

Remington 870 shotguns, which had been shipped and transported in interstate

commerce, knowing and having reasonable cause to believe the firearms were stolen,

in violation of Title 18, United States Code, Sections 922(j) and 924(a)(2).


                                             1



          Case 4:20-cr-00115-FL Document 1 Filed 12/02/20 Page 1 of 3
                               FORFEITURE NOTICE

       Notice is hereby given that all right, title and interest in the property described

herein is subject to forfeiture.

       Upon conviction of any offense charged herein constituting "specified unlawful

activity" (as defined in 18.U.S.C. §§ 1956(c)(7) and 1961(1)), or a conspiracy to commit

such offense, the defendant shall forfeit to the United States, pursuant to 18 U.S.C.

§ 981(a)(l)(C), as made applicable by 28 U;,S.C. § 2461(c), any property, real or ·'

personal, which constitutes or is derived from proceeds traceable to the said offense.

       Upon conviction of any violation of the Gun Control Act, the National Firearms

Act, or any other offense charged herein that involved or was perpetrated in whole or

in part by the use of firearms or ammunition, the defendant shall forfeit to the United

States, pursuant to 18 U.S.C. § 924(d) and/or 26 U.S.C. § 5872, as made applicable by

28 U.S.C. § 2461(c), any and all firearms and ammunition that were involved in or

used in a knowing or willful commission of the offense, or, pursuant to 18 U.S.C. § •

3665, that were found in the possession or under the immediate control of the

defendant at the time of arrest.

       The forfeitable property includes, but is not limited to, the following:

       Forfeiture Money Judgment:

       a)     A sum of money representing the gross proceeds of the offense(s)

charged herein against PATRICK J. FEDAK, in the amount of at least $586,371.79.

       If any of the above-described forfeitable property, as a result of any act or

omission of a defendant: cannot be located upon the exercise of due diligence; has
                                            2




            Case 4:20-cr-00115-FL Document 1 Filed 12/02/20 Page 2 of 3
been transferred or sold to, or deposited with, a third party; has been placed beyond

the jurisdiction of the court; has been s·ubstantially diminished in value; or has been

commingled with other property which cannot be divided without difficulty; it is the

intent of the United States, pursuant to Title 21, United St_ates Code, Section 853(p),

to seek forfeiture of any other property of said defendant up to the value of the

forfeitable property described above.




                                                                      -----
                                               FO/{EPERSUN ,, ... -

                                                 /2~ / . 2o2o
                                               DATE


ROBERT J. HIGDON, JR.
United States Attorney


  D~h~ 'D. /LoC/L--
BY: BARBARA D. KOCHER
Assistant United States Attorney




                                           3



          Case 4:20-cr-00115-FL Document 1 Filed 12/02/20 Page 3 of 3
